Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 27 September 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Head Quarters 27th Septemr 1781
                  
                  I am much indebted to your Excellency for the instant Communication with which you have honored me, of the Dispositions that you have determined for your Fleet.
                  The Resolution that your Excellency has taken in our Circumstances proves, that a great Mind knows how to make personal Sacrifices to secure an important general Good—fully sensible of those wch your Excellency has made on the present Occasion, I flatter myself, that the Result of the Operations conducted under your Auspices, will compensate them by its utility to the comon Cause.
                  Your Excellency may depend on every Assistance that the Allied Armies can give relatively to the Battery which you propose at Comfort Point—& that our utmost Exertions will be used in hastening the investment of the Enemy.  I have the Honor to be with highest Respect Your Excellencys Most Obedient honorable Servt
                  
                     Go: Washington
                  
                  
                     P.S.  I am this Moment informed by Deserters, that the Enemy are preparing more fire Ships against your Ships in the River—that the old Forvey is to be one.
                  
                  
               